


Exhibit 10(a)3
RETENTION AND RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RETENTION AND RESTRICTED STOCK UNIT AWARD AGREEMENT (Agreement) made and
entered into by and between SOUTHERN NUCLEAR OPERATING COMPANY, INC. (Company)
and STEPHEN E. KUCZYNSKI (Employee), shall be effective as of July 11, 2011
(Effective Date).
W I T N E S S E T H:


WHEREAS, the Company wishes to encourage Employee to continue employment with
the Company for a four -year term and to provide Employee with a retention award
for service he will provide to the Company; and


WHEREAS, this Agreement will be treated as an Award under the Southern Company
Omnibus Incentive Compensation Plan as it may be amended from time to time
(Omnibus Plan).


NOW, THEREFORE, in consideration of the premises, and the agreement of the
parties set forth in this Agreement, the parties hereby agree as follows:


1.    Award Amounts.     Employee shall become vested in the following, provided
Employee is actively employed with the Company or an affiliate of the Company on
the applicable Vesting Dates set forth below:


 
Amount
 
Vesting Date
 
 
 
 
 
 
 
5,979  Restricted Stock Units
 
July 11, 2012
 
 
5,979  Restricted Stock Units
 
July 11, 2013
 
 
7,972  Restricted Stock Units
 
July 11, 2015
 



The amounts under this Paragraph 1 are awards of Restricted Stock Units under
the terms of the Omnibus Plan. The deemed dividends associated with the
Restricted Stock Units shall be credited and treated as reinvested in additional
Restricted Stock Units until each Award is paid in accordance with Paragraph 2.


2.    Timing and Form of Payment of Award Amounts.
(a)    Generally. Unless modified by the provisions set forth in Paragraphs 2(b)
or 2(c),
the vested amount shall be paid in shares of Common Stock to Employee in a lump
sum within 30 days following the applicable Vesting Date (Scheduled Payment
Date).
    
(b)    Death. If Employee dies while in active service prior to the final
Vesting Date, notwithstanding anything to the contrary in the Agreement,
Employee shall be treated as fully vested in any unvested Awards set forth in
Paragraph 1. The amount(s) vested under this Paragraph 2(b) shall be paid on the
earlier of (i) the Scheduled Payment Date or (ii) within thirty






--------------------------------------------------------------------------------






 


(30) days following the Employee's date of death. Employee shall designate his
beneficiary(ies) in the beneficiary designation form set forth in Exhibit 1 to
the Agreement.


(c)    Disability. If Employee separates from service on account of becoming
totally disabled as defined under the Company's long term disability plan prior
to the final Vesting Date, notwithstanding anything to the contrary in the
Agreement, Employee shall be treated as fully vested in the unvested Awards set
forth in Paragraph 1. The amount(s) vested under this Paragraph 2(c) shall be
paid on the earlier of (i) the Scheduled Payment Date or (ii) within 30 days
following the date Employee separates from service on account of disability.
However if Employee is a “specified employee” within the meaning of Section 409A
of the Internal Revenue Code (the “Code”) as of the date of his separation from
service under this Section 2(c), then payment of any amounts vested under this
Section shall be deferred for six (6) months after the date of his separation
from service to the extent required by the Code.
    
(d)     Transfer of Employment to a Southern Company Subsidiary or Affiliate. In
the event that Employee's employment by the Company is terminated and Employee
shall become immediately re-employed by a subsidiary or an affiliate of Southern
Company, the Company may assign this Agreement to such subsidiary or affiliate
if agreed to by such entity, and such assignee shall become the "Company" for
all purposes hereunder. If such subsidiary or affiliate does not agree to accept
such assignment, Employee shall be treated as if he remained employed by
Southern Nuclear Operating Company, Inc. for any period of time he was employed
by an affiliate of the Company.


3.    Amendment and/or Termination of this Agreement. The Agreement terminates
when all amounts have been paid or forfeited. Notwithstanding the preceding
sentence, the Employee, pursuant to Paragraph 2, and the Company may mutually
agree to amend or terminate the Agreement prior to the end of the four-year term
only by written agreement signed by each party.


4.    Confidentiality. Employee represents and agrees that he will keep all
terms and provisions of this Agreement confidential, except for possible
disclosures to his legal and financial advisors and his spouse or to the extent
required by law, and Employee further agrees that he will not disclose the
terms, provisions or information contained in or concerning the Agreement to
anyone other than those persons named above, including, but not limited to, any
past, present or prospective employee or applicant for employment with the
Company or any affiliate of the Company. The Agreement is not intended in any
way to proscribe Employee's right and ability to provide information to any
federal, state or local government in the lawful exercise of such governments'
governmental functions.


5.    Assignability. Neither Employee, his estate, his beneficiaries nor his
legal representatives shall have any rights to commute, sell, assign, transfer
or otherwise convey the right to receive any payments hereunder, which payments
and the rights thereto are expressly declared to be nonassignable and
nontransferable. Any attempt to assign or transfer the right to payments under
the Agreement shall be void and have no effect.


6.    Unsecured General Creditor. The Company shall neither reserve nor
specifically set aside funds for the payment of its obligations under the
Agreement, and such obligations shall be paid solely from the general assets of
the Company. Notwithstanding that Employee may be entitled to receive payments
under the terms and conditions of the Agreement, the assets from which such
amounts may be paid shall at all times be subject to the claims of the Company's
creditors.






--------------------------------------------------------------------------------




7.    No Effect on Other Arrangements. It is expressly understood and agreed
that any payments made in accordance with the Agreement are in addition to any
other benefits or compensation to which Employee may be entitled or for which he
may be eligible, whether funded or unfunded, by reason of his employment with
the Company.


8.     Tax Withholding and Implications. To the extent permitted under Section
409A of the Code, there shall be deducted from the vested award amounts the
number of shares of Common Stock necessary to cover the amount of any tax
required by any governmental authority to be withheld from the Employee and paid
over by the Company to such governmental authority for the account of the
Employee. The Company makes no representations or guarantees regarding the tax
implications of the Agreement and advises Employee to consult with his attorney
and/or tax advisor regarding the tax implications of the Agreement. In addition,
Employee agrees to hold harmless the Company with respect to any tax liability
for any and all federal, state or local taxes or assessments, interest or
penalties of any kind arising from the Agreement.


9.    Compensation. Any compensation paid to Employee pursuant to the Agreement
shall not be considered "compensation" as the term is defined in The Southern
Company Employee Savings Plan, or "earnings" that is defined in The Southern
Company Pension Plan. Payments to Employee shall not be considered wages, salary
or compensation under any other Company-sponsored employee benefit or
compensation plan or program, unless the explicit terms of such plan or program
provide otherwise.


10.    No Guarantee of Employment. No provision of the Agreement shall be
construed to affect in any manner the existing rights of the Company to suspend,
terminate, alter or modify, whether or not for cause, the Employee's employment
relationship with the Company.


11.    Governing Law. The Agreement, and all rights under it, shall be governed
by and construed in accordance with the laws of the State of Alabama, without
giving effect to principles of conflicts of laws.


12.        Section 409A. Any Payment provided under this Agreement is intended
to be a short-term deferral as provided by Section 409A of the Internal Revenue
Code and the regulations promulgated thereunder, and the parties agree that the
terms and provisions of the Agreement will be construed and interpreted to the
maximum extent permitted in order to have this effect.


SIGNATURES ARE ON FOLLOWING PAGE






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed by the parties first listed
above, this 30th day of July, 2011.






 
“COMPANY”
SOUTHERN NUCLEAR OPERATING COMPANY, INC.


By: /s/Stacy R. Kilcoyne
Its: Vice President
 
 
 
“EMPLOYEE”
STEPHEN E. KUCZYNSKI


/s/Stephen E. Kuczynski





--------------------------------------------------------------------------------






RETENTION AND RESTRICTED STOCK UNIT AWARD AGREEMENT
EXHIBIT 1
BENEFICIARY DESIGNATION




Beneficiary


 
 
 
 
 
Name
 
Relationship
 
Percentage
 
 
 
 
 
 
 
 
 
 
Name
 
Relationship
 
Percentage



In the event that all or some beneficiaries designated above are not living at
the time payment
should be made, I designate the following contingent beneficiaries to be paid
such amounts:


Contingent Beneficiary


 
 
 
 
 
Name
 
Relationship
 
Percentage
 
 
 
 
 
 
 
 
 
 
Name
 
Relationship
 
Percentage



Any amounts not paid to the contingent beneficiary(ies) shall be paid to the
Employee's estate.




